As filed with the Securities and Exchange Commission on April 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22727 Cushing MLP Infrastructure Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank Cushing MLP Asset Management, L.P. 8117 Preston Road, Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. The Cushing MLP Infrastructure Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Shares Fair Value Common Stock - 6.4% (1) Crude Oil/Refined Products Pipelines and Storage - 3.7% (1) United States - 3.7% (1) Kinder Morgan, Inc. $ Natural Gas Gathering/Processing - 2.7% (1) United States - 2.7% (1) Targa Resources Corporation Total Common Stock (Cost $1,142,533) $ Master Limited Partnerships and Related Companies - 91.3% (1) Coal - 3.7% (1) United States - 3.7% (1) Alliance Holdings GP, L.P. $ Crude Oil/Natural Gas Production - 3.1% (1) United States - 3.1% (1) Linn Energy, LLC Crude Oil/Refined Products Pipelines and Storage - 38.7% (1) United States - 38.7% (1) Blueknight Energy Partners, L.P. Genesis Energy, L.P. Holly Energy Partners, L.P. Kinder Morgan Energy Partners, L.P. Kinder Morgan Management, LLC (3) - 12 Magellan Midstream Partners, L.P. MPLX, L.P. NuStar Energy L.P. Oiltanking Partners, L.P. Plains All American Pipeline, L.P. Rose Rock Midstream, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. Natural Gas/Natural Gas Liquid Pipelines and Storage - 22.1% (1) United States - 22.1% (1) El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. ONEOK Partners, L.P. Spectra Energy Partners, L.P. Williams Partners, L.P. Natural Gas Gathering/Processing - 23.7% (1) United States - 23.7% (1) Access Midstream Partners, L.P. DCP Midstream Partners, L.P. EQT Midstream Partners, L.P. MarkWest Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Equity Partners, L.P. Western Gas Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $17,173,192) $ Preferred Stock - 1.5% (1) Crude Oil/Refined Products Pipelines and Storage - 1.5% (1) United States - 1.5% (1) Rose Rock Midstream, L.P. (4) $ Total Preferred Stock (Cost $305,011) $ Short-Term Investments - Investment Companies - 4.6% (1) United States - 4.6% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.12% (2) First American Government Obligations Fund - Class Z, 0.02% (2) Invesco STIC Prime Portfolio, 0.09% (2) Total Short-Term Investments (Cost $1,088,558) $ Total Investments - 103.8% (1) (Cost $19,709,294) $ Liabilities in Excess of Other Assets - (3.8)% (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of February 28, 2013. Shares are less than one but greater than zero. Restricted security. Income Taxes The Fund does not record a provision for U.S. federal, state, or local income taxes because the unitholders report their share of the Fund’s income or loss on their income tax returns.The Fund files an income tax return in the U.S. federal jurisdiction, and may file income tax returns in various U.S. states.Generally, the Fund is subject to income tax examinations by major taxing authorities for all tax years since its inception. Fair Value Measurements Various inputs that are used in determining the fair value of The Cushing MLP Infrastructure Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2013 (Level 1) (Level 2) (Level 3) Equity Securities Common Stock (a) $- $- Master Limited Partnerships and Related Companies (a) - - Preferred Stock (a) - - Total Equity Securities - Other Short-Term Investments - - Total Other - - Total $- (a) All other industry classifications are identified in the Schedule of Investments.The Fund did not hold Level 3 investments at any time during the period ended February 28, 2013. There were no transfers between any levels during the period ended February 28, 2013. Derivative Financial Instruments The Fund did not hold any derivative financial instruments during the period ended February 28, 2013. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cushing MLP Infrastructure Fund By (Signature and Title)/s/ Daniel L. Spears Daniel L. Spears, President Date April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Daniel L. Spears Daniel L. Spears, President DateApril 26, 2013 By (Signature and Title)/s/John H. Alban John H. Alban, Treasurer DateApril 26, 2013
